PRESIDING JUSTICE GREEN, dissenting: I dissent. The temporary workers whose status and pay is in dispute worked full days and worked each and every work day during their period of employment. I deem a sufficient nexus between their status and pay and the agreement to exist because of the provisions of article I, section 3, of the agreement which provides that its various parts “shall be applied equally to all employees in the bargaining unit” without regard to whether the employees are Union members. The only portion of the agreement which provides for differentiation between nonsupervisory employees in regard to the length of their employment is article III, section 1, which states that “all new employees” (emphasis added) are in a probationary status until they have worked for 30 days. The city does not deny that the employees in question have worked for more than 30 days. The pages attached to the agreement, as referred to by the majority, set forth a three-step wage rate range for each “job classification,” including that in which the temporary employees were functioning. It is not clear from the record on appeal whether other “new” employees, not regarded by the city as “temporary,” were paid according to this wage rate range during their probationary period. As does the majority, an arbitrator may consider past practices, and conclude that the city and the union never intended for employees such as those involved here to have the protection of article I, section 3, providing for equal treatment for employees. However, that is a question “concerning the interpretation, application [and] claimed violation” of article I, section 3, and thus subject to arbitration under the terms of article VII of the agreement. A decision in favor of the union would interpret the agreement consistently with what it would appear on its face to provide. If the past practice is as contended by the city, an interpretation in its favor would properly consider the custom and dealing between the parties. Either way, the decision would not be one which makes “a new agreement” or adds or subtracts from the existing one in violation of article VII, section 2, of the agreement. I would reverse the decision of the circuit court and remand with directions to order arbitration.